                 Case 20-10343-LSS              Doc 2113-3         Filed 02/08/21         Page 1 of 8




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

BOY SCOUTS OF AMERICA AND                                            Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1             0F




                                                                     Jointly Administered
                             Debtors.
                                                                     Ref. Docket No. 1974,1975

                                                                     Objection Deadline: Feb. 5, 2021 at 4:00 p.m.
                                                                     Hearing Date: Feb. 17, 2021 at 10:00 a.m.



                                         CERTIFICATE OF SERVICE

          I hereby certify that on February 8, 2021, AIG’s Joinder To Insurers’ Motion For An Order

Authorizing Rule 2004 Discovery of Certain Proofs of Claim was caused to be served via first class mail

unless otherwise indicated upon the parties on the attached lists.


                                                        /s/ Deirdre M. RIchards
                                                        Deirdre M. Richards (DE Bar No. 4191)
                                                        FINEMAN KREKSTEIN & HARRIS PC
                                                        1300 N. King Street
                                                        Wilmington, DE 19801
                                                        Telephone:      (302) 538-8331
                                                        Facsimile:      (302) 394-9228
                                                        Email: drichards@finemanlawfirm.com
                                                        -and-




1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
{01740191;v1}
                                                            1
                Case 20-10343-LSS   Doc 2113-3    Filed 02/08/21       Page 2 of 8




                                         FORAN GLENNON PALANDECH PONZI &
                                         RUDLOFF P.C.
                                         Susan N.K. Gummow (admitted pro hac vice)
                                         222 N. LaSalle St., Suite 1400
                                         Chicago, Illinois 60601
                                         Telephone:       (312) 863-5000
                                         Facsimile:       (312) 863-5009
                                         Email: sgummow@fgppr.com
                                         -and-
                                         GIBSON, DUNN & CRUTCHER LLP
                                         Michael A. Rosenthal (admitted pro hac vice)
                                         James Hallowell (admitted pro hac vice)
                                         200 Park Avenue
                                         New York, New York 10166
                                         Telephone:       (212) 351-4000
                                         Facsimile:       (212) 351-4035
                                         Email: mrosenthal@gibsondunn.com
                                         jhallowell@gibsondunn.com
                                         -and-
                                         GIBSON, DUNN & CRUTCHER LLP
                                         Matthew G. Bouslog (admitted pro hac vice)
                                         3161 Michelson Drive
                                         Irvine, California 92612
                                         Telephone:       (949) 451-3800
                                         Facsimile:       (949) 451-4220
                                         Email: mbouslog@gibsondunn.com
                                         Attorneys for National Union Fire Insurance Company
                                         of Pittsburgh, Pa.; Lexington Insurance Company;
                                         Landmark Insurance Company; The Insurance Company
                                         of the State of Pennsylvania; and their affiliated entities


DATED: 2/8/21




{01740191;v1}
                                            2
                Case 20-10343-LSS   Doc 2113-3    Filed 02/08/21     Page 3 of 8



DELIVERED BY EMAIL
Adam W. Krause                                   Deborah Levy
Krause and Kinsman Law Firm                      Junell & Associates
4717 Grand Ave #300                              3737 Buffalo Speedway, Suite 1850
Kansas City, MO 64112                            Houston, Texas 77098
adam@krausekinsman.com                           dlevy@junell-law.com

Steven Babin Jr.                                 Michael S. Werner
Babin Law, LLC                                   Jonathan Schulman
140 E. Town Street                               Slater, Slater & Schulman
Suite 1100                                       488 Madison Ave
Columbus, OH 43215                               20th Floor,
Steven.babin@babinlaws.com                       New York, NY 10022
                                                 mwerner@sssfirm.com
David H. Stern                                   jschulman@sssfirm.com
Ask LLP
2600 Eagan Woods Drive,                          Stamatios Stamoulis
Suite 400                                        STAMOULIS & WEINBLATT LLC
St. Paul, MN 55121                               800 N. West Street
dstern@askllp.com                                Third Floor
                                                 Wilmington, Delaware 19801
Rochelle Guiton                                  stamoulis@swdelaw.com
D. Miller & Associates
2610 W Sam Houston PKWY S #200                   Tancred Schiavoni (pro hac vice)
Houston, TX 77042                                Gary Svirsky (pro hac vice pending)
Rochelle@dmillerlaw.com                          Andrew Kirschenbaum (pro hac vice)
                                                 O’MELVENY & MYERS LLP
Sean T. Higgins                                  Times Square Tower
Andrews & Thornton                               7 Times Square
4701 Von Karman Ave., Suite 300                  New York, New York 10036-6537
Newport Beach, CA 92660                          tschiavoni@omm.com
shiggins@andrewsthorton.com                      gsvirsky@omm.com
                                                 akirschenbaum@omm.com
Paul J. Napoli
Napoli Law                                       Joshua B. Schwartz
360 Lexington Avenue, 11th Floor                 Stewart Eisenberg
New York, NY 10017                               Eisenberg, Rothweiler, Winkler, Eisenberg &
pnapoli@napolilaw.com                            Jeck, P.C.
                                                 1634 Spruce Street
Joseph J. Cappelli                               Philadelphia, PA 19103
Marc Bern & Partners                             Josh@erlegal.com
101 West Elm Street                              Stewart@erlegal.com
Suite 520
Conshohocken, PA 19428
jcappelli@bernllp.com

Timothy Kosnoff
Kosnoff Law
1321 Upland Drive PMB 4685
Houston, TX 77043
tim@kosnoff.com
{01739518;v1}
                                           3
                Case 20-10343-LSS   Doc 2113-3    Filed 02/08/21     Page 4 of 8




James W Ducayet
Bojan Guzina                                     Stratos Legal
Thomas A. Labuda, Jr.                            1001 West Loop,
Melanie E. Walker                                Houston, TX 77027
Sidley Austin LLP
                                                 Gemini Insurance Co
One South Dearborn Street                        475 Steamboat Road
Chicago, IL 60603                                Greenwich, CT 06830-7144
312-853-7000
Fax : 312-853-7036
       jducayet@sidley.com
       bguzina@sidley.com
       tlabuda@sidley.com
       mwalker@sidley.com

Andrew W. Hammond
White & Case LLP
1155 Avenue of the Americas
New York, NY 10036-2787
212-819-8297
Fax : 212-354-8113
Email: ahmmond@whitecase.com

DELIVERED BY US MAIL

Andrea McGinnis
Bailey Cowan Heckaman
5555 San Felipe Street
Suite 900
Houston, TX 77056

James Harris
Paglialunga & Harris, PS
1001 Fourth Avenue
Suite 3200
Seattle, WA 98154

Verus Claims Services LLC
3967 Princeton Pike
Princeton, NJ 08540

Consumer Attorney Marketing Group
21051 Warner Center Lane,
Suite 250
Woodland Hills, CA 91367

Archer Systems
1775 St. James Place
Suite 200
Houston, TX 77056
{01739518;v1}
                                           4
                Case 20-10343-LSS   Doc 2113-3   Filed 02/08/21   Page 5 of 8



DELIVERED BY E-MAIL




{01739518;v1}
                                           5
                                                                                          Case 20-10343-LSS                               Doc 2113-3                       Filed 02/08/21                      Page 6 of 8

                            Creditor                                        Address1                                    Address2                               Address3                       Address4                     Address5                                Email                           Attention
Abernathy, Roeder, Boyd & Hullett, P.C.         Attn: Chad Timmons                              Attn: Larry R. Boyd                             Attn: Emily M. Hahn                1700 Redbud Blvd, Ste 300     McKinney, TX 75069           ctimmons@abernathylaw.com                Chad Timmons
Abernathy, Roeder, Boyd & Hullett, P.C.                                                                                                                                                                                                       bankruptcy@abernathylaw.com              Larry R. Boyd
Abernathy, Roeder, Boyd & Hullett, P.C.                                                                                                                                                                                                       ehahn@abernathy-law.com                  Emily M. Hahn
Adams and Reese LLP                             Attn: Henry C. Shelton, III                     6075 Poplar Ave, Ste 700                        Memphis, TN 38119                                                                             Henry.Shelton@arlaw.com                  Henry C. Shelton, III
Ashby & Geddes, PA                              Attn: Bill Bowden                               500 Delaware Ave, 8th Fl                        P.O. Box 1150                      Wilmington, DE 19899-1150                                  wbowden@ashbygeddes.com                  Bill Bowden
Baird Mandalas Brockstedt, LLC                  Attn: Stephen W. Spence                         1413 Savannah Rd, Ste 1                         Lewes, DE 19958                                                                               sws@bmbde.com                            Stephen W. Spence
Baker Manock & Jensen, PC                       Attn: Jan T. Perkins                            5260 N Palm Ave, Ste 421                        Fresno, CA 93704                                                                              jperkins@bakermanock.com                 Jan T. Perkins
Bayard, PA                                      Attn: Erin Fay/ Gregory Flasser                 600 N King St, Ste 400                          Wilmington, DE 19801                                                                          efay@bayardlaw.com                       Erin R. Fay
Bayard, PA                                                                                                                                                                                                                                    gflasser@bayardlaw.com                   Gregory J. Flasser
Bielli & Klauder, LLC                           Attn: David M Klauder                           1204 N King St                                  Wilmington, DE 19801                                                                          dklauder@bk-legal.com                    David M. Klauder
Bielli & Klauder, LLC                           Attn: David M. Klauder                          1204 N King St                                  Wilmington, DE 19801                                                                          tbielli@bk-legal.com                     David M. Klauder
Bodell Bove, LLC                                Attn: Bruce W. McCullough                       1225 N King St, Ste 1000                        Wilmington, DE 19801                                                                          bmccullough@bodellbove.com               Bruce W. McCullough
Bradley Riley Jacobs PC                         Attn: Todd C. Jacobs                            320 W Ohio St, Ste 3W                           Chicago, IL 60654                                                                             tjacobs@bradleyriley.com                 Todd C. Jacobs
Brown Rudnick LLP                               Attn: David J. Molton                           7 Times Square                                  New York, NY 10036                                                                            DMolton@brownrudnick.com                 David J. Molton
Brown Rudnick LLP                               Attn: Sunni P. Beville                          Attn: Tristan G. Axelrod                        1 Financial Ctr                    Boston, MA 02111                                           sbeville@brownrudnick.com                Sunni P. Beville
Brown Rudnick LLP                                                                                                                                                                                                                             taxelrod@brownrudnick.com                Tristan G. Axelrod
Brown Rudnick LLP                                                                                                                                                                                                                             EGoodman@brownrudnick.com                Eric Goodman
Buchalter, A Professional Corporation           Attn: Shawn M. Christianson                     55 Second St, 17th Fl                           San Francisco, CA 94105-3493                                                                  schristianson@buchalter.com              Shawn M. Christianson
Butler Snow LP                                  Attn: Daniel W. Van Horn                        P.O. Box 171443                                 Memphis, TN 38187-1443                                                                        Danny.VanHorn@butlersnow.com             Daniel W. Van Horn
Carruthers & Roth, PA                           Attn: Britton C Lewis                           235 N Edgeworth St                              P.O. Box 540                       Greensboro, NC 27401                                       bcl@crlaw.com                            Britton C. Lewis
Chipman, Brown, Cicero & Cole, LLP              Attn: Mark Desgrosseilliers                     1313 N Market St, Ste 5400                      Wilmington, DE 19801                                                                          desgross@chipmanbrown.com                Mark L. Desgrosseilliers
Choate, Hall & Stewart LLP                      Attn: Douglas R. Gooding                        Attn: Jonathan D. Marshall                      Attn: Michael J. Foley, Jr         Two International Place       Boston, MA 02110             dgooding@choate.com                      Douglas R. Gooding
Choate, Hall & Stewart LLP                                                                                                                                                                                                                    jmarshall@choate.com                     Jonathan D. Marshal
Choate, Hall & Stewart LLP                                                                                                                                                                                                                    mjfoley@choate.com                       Michael J. Foley
Commonwealth of Pennsylvania                    Dept of Labor & Industry                        Attn: Deb Secrest/Collections Support Unit      651 Boas St, Rm 925                Harrisburg, PA 17121                                       ra-li-ucts-bankrupt@state.pa.us          Deb Secrest
Connolly Gallagher, LLP                         Attn: Karen C. Bifferato                        Attn: Kelly M. Conlan                           1201 N Market St, 20th Fl          Wilmington, DE 19801                                       kbifferato@connollygallagher.com         Karen C. Bifferato
Connolly Gallagher, LLP                                                                                                                                                                                                                       kconlan@connollygallagher.com            Kelly M. Conlan
Coughlin Duffy, LLP                             Attn: Kevin Coughlin/Lorraine Armenti           Attn: Michael Hrinewski                         350 Mt Kemble Ave                  P.O. Box 1917                 Morristown, NJ 07960         kcoughlin@coughlinduffy.com              Kevin Coughlin
Coughlin Duffy, LLP                                                                                                                                                                                                                           larmenti@coughlinduffy.com               Lorraine Armenti
Coughlin Duffy, LLP                                                                                                                                                                                                                           mhrinewski@coughlinduffy.com             Michael Hrinewski
Crew Janci LLP                                  Attn: Stephen Crew                              Attn: Peter Janci                               1200 NW Naito Pkwy, Ste 500        Portland, OR 97209                                         steve@crewjanci.com                      Stephen Crew
Crew Janci LLP                                                                                                                                                                                                                                peter@crewjanci.com                      Peter Janci
Cross & Simon, LLC                              Attn: Christopher Simon                         Attn: Kevin Mann                                1105 N Market St, Ste 901          Wilmington, DE 19801                                       csimon@crosslaw.com                      Christopher P. Simon
Cross & Simon, LLC                                                                                                                                                                                                                            kmann@crosslaw.com                       Kevin S. Mann
Crowell & Moring LLP                            Attn: Mark D. Plevin                            Attn: Austin J. Sutta                           3 Embarcadero Center, 26th Fl      San Francisco, CA 94111                                    mplevin@crowell.com                      Mark D. Plevin
Crowell & Moring LLP                            Attn: Austin J. Sutta                                                                                                                                                                         asutta@crowell.com                       Austin J. Sutta
Crowell & Moring LLP                            Attn: Tacie H. Yoon                             1001 Pennsylvania Ave, NW                       Washington, D.C. 20004                                                                        tyoon@crowell.com                        Tacie H. Yoon
Davies Hood PLLC                                Attn: Jason P. Hood                             22 N Front St, Ste 620                          Memphis, TN 38103-2100                                                                        Jason.Hood@davieshood.com                Jason P. Hood
Dorsey & Whitney LLP                            Attn: Eric Lopez Schnabel                       Attn: Alessandra Glorioso                       300 Delaware Ave, Ste 1010         Wilmington, DE 19801                                       schnabel.eric@dorsey.com                 Eric Lopez Schnabel
Dorsey & Whitney LLP                                                                                                                                                                                                                          glorioso.alessandra@dorsey.com           Alessandra Glorioso
Dorsey & Whitney LLP                            Attn: Bruce R. Ewing/E. Schnabel                51 W 52nd St                                    New York, NY 10019                                                                            ewing.bruce@dorsey.com                   Bruce R. Ewing
Doshi Legal Group, P.C.                         Attn: Amish R. Doshi                            1979 Marcus Ave, Ste 210E                       Lake Success, NY 11042                                                                        amish@doshilegal.com                     Amish R. Doshi
Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                                                                        Wilmington, DE 19801-1621                                                                     patrick.jackson@faegredrinker.com        Patrick A. Johnson
Faegre Drinker Biddle & Reath LLP               Attn: Jay Jaffe                                 600 E. 96th St, Ste 600                         Indianapolis, IN 46240                                                                        jay.jaffe@faegredrinker.com              Jay Jaffe
Faegre Drinker Biddle & Reath LLP                                                                                                                                                                                                             kaitlin.mackenzie@faegredrinker.com      Kaitlin W. MacKenzie
Faegre Drinker Biddle & Reath LLP               Attn: Michael P. Pompeo                         1177 Ave of the Americas, 41st Fl               New York, NY 10036-2714                                                                       michael.pompeo@faegredrinker.com         Michael P. Pompeo
Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Jackson                        Attn: Kaitlin W. MacKenzie                      222 Delaware Ave., Suite 1410      Wilmington, DE 19801-1621                                  Patrick.Jackson@faegredrinker.com        Patrick A. Jackson
Flordia M. Henderson                            P.O. Box 30604                                  Memphis, TN 38130-0604                                                                                                                        flordia@fhendersonlaw.net                Flordia M. Henderson
Foley & Lardner LLP                             Attn: Richard J Bernard                         90 Park Ave                                     New York, NY 10016                                                                            rbernard@foley.com                       Richard J. Bernard
Foley & Lardner LLP                             Attn: Victor Vilaplana                          3579 Valley Centre Dr, Ste 300                  San Diego, CA 92130                                                                           vavilaplana@foley.com                    Victor Vilaplana
Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                      200 W Madison St, Ste 3000                      Chicago, IL 60606                                                                             panderson@foxswibel.com                  Margaret M. Anderson
Gilbert LLP                                     Attn: Kami Quinn / Attn: Meredith Neely         Attn: Emily Grim / Attn: Jasmine Chalashtori    700 Pennsylvania Ave, SE Ste 400   Washington, DC 20003                                       quinnk@gilbertlegal.com                  Kami Quinn
Gilbert LLP                                                                                                                                                                                                                                   neelym@gilbertlegal.com                  Meredith Neely
Gilbert LLP                                                                                                                                                                                                                                   grime@gilbertlegal.com                   Emily Grim
Gilbert LLP                                                                                                                                                                                                                                   chalashtorij@gilbertlegal.com            Jasmine Chalashtori
Internal Revenue Service                        Centralized Insolvency Operation                P.O. Box 7346                                   Philadelphia, PA 19101-7346
Jacobs & Crumplar, PA                           Attn: Raeann Warner/Thomas Crumplar             750 Shipyard Dr, Ste 200                        Wilmington, DE 19801                                                                          Raeann@jcdelaw.com                       Raeann Warner
Jacobs & Crumplar, PA                                                                                                                                                                                                                         tom@jcdelaw.com                          Thomas C. Crumplar
James, Vernon & Weeks, P.A.                     Attn: Leander L. James                          Attn: Craig K. Vernon                           Attn: R. Charlie Beckett           1626 Lincoln Wy               Coeur d’Alene, ID 83815      ljames@jvwlaw.net                        Leander L. James
James, Vernon & Weeks, P.A.                                                                                                                                                                                                                   cvernon@jvwlaw.net                       Craig K. Vernon
James, Vernon & Weeks, P.A.                                                                                                                                                                                                                   rbeckett@jvwlaw.net                      R. Charlie Beckett
Janet, Janet & Scuggs, LLC                      Attn: Gerald D Jowers, Jr                       500 Taylor St, Ste 301                          Columbia, SC 29201                                                                            GJowers@JJSJustice.com                   Gerald D. Jowers, Jr.
JPMorgan Chase Bank, NA                         Attn: Phil Martin                               10 S Dearborn St                                Mail Code Il1-1415                 Chicago, Il 60603
Jpmorgan Chase Bank, NA                         c/o Norton Rose Fulbright US LLP                Attn: Louis R. Strubeck, Jr                     1301 Ave of the Americas           New York, NY 10019-6022                                    louis.strubeck@nortonrosefulbright.com   Louis R. Strubeck, Jr
Karr Tuttle Campbell, PS                        Attn: Bruce W. Leaverton                        701 5th Ave, Ste 3300                           Seattle, WA 98104                                                                             bleaverton@karrtuttle.com                Bruce W. Leaverton
Kelly, Morgan, Dennis, Corzine & Hansen, P.C.   Attn: Michael G. Kelly                          P.O. Box 1311                                   Odessa, TX 79760-1311                                                                         mkelly@kmdfirm.com                       Michael G. Kelly
Klehr Harrison Harvey Branzburg LLP             Attn: Domenic E. Pacitti                        919 Market St, Ste 1000                         Wilmington, DE 19801                                                                          dpacitti@klehr.com                       Domenic E. Pacitti
Klehr Harrison Harvey Branzburg LLP             Attn: Morton R. Branzburg                       1835 Market St, Ste 1400                        Philadelphia, PA 19103                                                                        mbranzburg@klehr.com                     Morton R. Branzburg
Kramer Levin Naftalis & Frankel LLP             Attn: Thomas Moers Mayer/Rachel Ringer          Attn: David E. Blabey Jr./Jennifer R. Sharret   Attn: Megan M. Wasson              177 Ave of the Americas       New York, NY 10036           tmayer@kramerlevin.com                   Thomas Moers Mayer
Kramer Levin Naftalis & Frankel LLP                                                                                                                                                                                                           rringer@kramerlevin.com                  Rachael Ringer
Kramer Levin Naftalis & Frankel LLP                                                                                                                                                                                                           dblabey@kramerlevin.com                  David E. Blabey Jr.
Kramer Levin Naftalis & Frankel LLP                                                                                                                                                                                                           jsharret@kramerlevin.com                 Jennifer R. Sharret
Kramer Levin Naftalis & Frankel LLP                                                                                                                                                                                                           mwasson@kramerlevin.com                  Megan M. Wasson
Latham & Watkins LLP                            Attn: Jeffrey E Bjork                           Attn: Kimberly A Posin                          Attn: Nicholas J Messana           355 S Grand Ave, Ste 100      Los Angeles, CA 90071-1560   jeff.bjork@lw.com                        Jeffrey E. Bjork
Latham & Watkins LLP                                                                                                                                                                                                                          kim.posin@lw.com                         Kimberly A. Posin
                                                                                            Case 20-10343-LSS                             Doc 2113-3                       Filed 02/08/21                       Page 7 of 8

Latham & Watkins LLP                                                                                                                                                                                                                            nicholas.messana@lw.com                  Nicholas J. Messana
Latham & Watkins LLP                                Attn: Adam J Goldberg                         885 3rd Ave                                   New York, NY 10022-4834                                                                         adam.goldberg@lw.com                     Adam J. Goldberg
Linebarger Goggan Blair & Sampson, LLP              Attn: John P. Dillman                         P.O. Box 3064                                 Houston, TX 77253-3064                                                                          houston_bankruptcy@publicans.com         John P. Dillman
Linebarger Goggan Blair & Sampson, LLP              Attn: Elizabeth Weller                        2777 N. Stemmons Fwy, Ste 1000                Dallas, TX 75207                                                                                dallas.bankruptcy@publicans.com          Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP              Attn: Don Stecker                             112 E Pecan St, Ste 2200                      San Antonio, TX 78205                                                                           sanantonio.bankruptcy@publicans.com      Don Stecker
Maurice Wutscher LLP                                Attn: Alan C. Hochheiser                      23611 Chagrin Blvd. Ste 207                   Beachwood, OH 44122                                                                             ahochheiser@mauricewutscher.com          Alan C. Hochheiser
McCreary, Veselka, Bragg & Allen, PC                Attn: Tara LeDay                              P.O. Box 1269                                 Round Rock, TX 78680                                                                            tleday@mvbalaw.com                       Tara LeDay
McDermott Will & Emery LLP                          Attn: Ryan Smethurst                          Attn: Margaret Warner                         500 N Capitol St NW                 Washington, DC 20001-1531                                   rsmethurst@mwe.com                       Robert S. Smethurst
McDermott Will & Emery LLP                                                                                                                                                                                                                      mwarner@mwe.com                          Margaret H. Warner
Miller, Canfield, Paddock and Stone, P.L.C.         Attn: Danielle Mason Anderson                 277 S Rose St, Ste 5000                       Kalamazoo, MI 49007                                                                             andersond@millercanfield.com             Danielle Mason Anderson
Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.   Attn: Kim V. Marrkand                         Attn: Nancy D. Adams                          Attn: Laura Bange Stephens          One Financial Center            Boston, MA 02111            kmarrkand@mintz.com                      Kim V. Marrkand
Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.                                                                                                                                                                                               ndadams@mintz.com                        Nancy D. Adams
Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.                                                                                                                                                                                               lbstephens@mintz.com                     Laura Bange Stephens
Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                            100 Front St                                  Worcester, MA 01608                                                                             pcarey@mirickoconnell.com                Paul W. Carey
Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                            1800 W Park Dr, Ste 400                       Westborough, MA 01581                                                                           kfoley@mirickoconnell.com                Kate P. Foley
Missouri Dept of Revenue                            Bankruptcy Unit                               Attn: Steven A Ginther                        P.O. Box 475                        Jefferson City, MO 65105-0475                               deecf@dor.mo.gov                         Steven A Ginther
Monzack Mersky Browder & Hochman, P.A.              Attn: Rachel B. Mersky                        1201 N Orange St, Ste 400                     Wilmington, DE 19801                                                                            rmersky@monlaw.com                       Rachel B. Mersky
Monzack Mersky McLaughlin & Browder, PA             Attn: Brian McLaughlin                        Attn: Rachel B. Mersky                        1201 N Orange St, Ste 400           Wilmington, DE 19801                                        bmclaughlin@monlaw.com                   Brian J. McLaughlin
Monzack Mersky McLaughlin & Browder, PA                                                                                                                                                                                                         rmersky@monlaw.com                       Rachel B. Mersky
Morris James LLP                                    Attn: Brett D. Fallon                         Attn: Brya M. Keilson                         500 Delaware Ave, Ste 1500          P.O. Box 2306                   Wilmington, DE 19899-2306   bfallon@morrisjames.com                  Brett D. Fallon
Morris James LLP                                                                                                                                                                                                                                bkeilson@morrisjames.com                 Brya M. Keilson
Morris James LLP                                    Attn: Jeffrey Waxman                          Attn: Eric J. Monzo                           500 Delaware Avenue, Suite 1500     Wilmington, DE 19801                                        jwaxman@morrisjames.com                  Jeffrey Waxman
Morris James LLP                                                                                                                                                                                                                                emonzo@morrisjames.com                   Eric J. Monzo
Morris, Nichols, Arsht & Tunnell                    Attn: Derek C. Abbott                         1201 N. Market Street                         P.O. Box 1347                       Wilmington, DE, 19899                                       dabbott@mnat.com                         Derek C. Abbott
Morris, Nichols, Arsht & Tunnell                    Attn: Joseph Charles Barsalona II                                                                                                                                                           barsalona@mnat.com                       Joseph Charles Barsalona II
Morris, Nichols, Arsht & Tunnell                    Attn: Eric Moats                                                                                                                                                                            emoats@mnat.com                          Eric Moats
Morris, Nichols, Arsht & Tunnell                    Attn: Andrew R. Remming                                                                                                                                                                     aremming@mnat.com                        Andrew R. Remming
Morris, Nichols, Arsht & Tunnell                    Attn: Paige N. Topper                                                                                                                                                                       ptopper@mnat.com                         Paige N. Topper
Nagel Rice LLP                                      Attn: Bradley L Rice                          103 Eisenhower Pkwy                           Roseland, NJ 07068                                                                              brice@nagelrice.com                      Bradley L. Rice
Napoli Shkolnnik PLLC                               Attn: R. Joseph Hrubiec                       919 N Market St, Ste 1801                     Wilmington, DE 19801                                                                            RHrubiec@NapoliLaw.com                   R. Joseph Hrubiec
Nelson Comis Kettle & Kinney, LLP                   Attn: William E. Winfield                     300 E Esplande Dr, Ste 1170                   Oxnard, CA 93036                                                                                wwinfield@calattys.com                   William E. Winfield
Nicolaides Fink Thorpe Michaelides Sullivan LLP     Attn: Matthew S. Sorem                        10 S Wacker Dr, 21st Fl                       Chicago, IL 60606                                                                               msorem@nicolaidesllp.com                 Matthew S. Sorem
Norton Rose Fulbright Us LLP                        Attn: Louis Strubeck/ Kristian Gluck          Attn: Ryan Manns                              2200 Ross Ave, Suite 3600           Dallas, TX 75201-7932                                       louis.strubeck@nortonrosefulbright.com   Louis R. Strubeck
Norton Rose Fulbright US LLP                                                                                                                                                                                                                    kristian.gluck@nortonrosefulbright.com   Kristian W. Gluck
Norton Rose Fulbright US LLP                                                                                                                                                                                                                    ryan.manns@nortonrosefulbright.com       Ryan E. Manns
Office of the Attorney General                      Attn: Christopher S Murphy                    Attn: Sherri K Simpson                        Bankruptcy & Collections Division   P.O. Box 12548                  Austin, TX 78711-2548       christopher.murphy@oag.texas.gov         Christopher S. Murphy
Office of the Attorney General                                                                                                                                                                                                                  sherri.simpson@oag.texas.gov             Sherri K. Simpson
Office of the U.S. Trustee                                                                                                                                                                                                                      hannah.mccollum@usdoj.gov                Hannah Mufson McCollum
Office of the United States Trustee                 Attn: David L. Buchbinder                     Attn: Hannah Mufson McCollum                  844 King St, Suite 2207             Lockbox 35                      Wilmington, DE 19801        david.l.buchbinder@usdoj.gov             David L. Buchbinder
Pachulski Stang Ziehl & Jones                       Attn: James I. Stang                          10100 Santa Monica Blvd, 13th Fl              Los Angeles, CA 90067-4003                                                                      jstang@pszjlaw.com                       James Stang
Pachulski Stang Ziehl & Jones                                                                                                                                                                                                                   joneill@pszjlaw.com                      James E. O'Neill
Pachulski Stang Ziehl & Jones                                                                                                                                                                                                                   lcantor@pszjlaw.com                      Linda F. Cantor
Pachulski Stang Ziehl & Jones                                                                                                                                                                                                                   rorgel@pszjlaw.com                       Robert B. Orgel
Pachulski Stang Ziehl & Jones LLP                   Attn: James Stang/Robert Orgel                Attn: James O'Neill/John Lucas/Ilan Scharf    919 N Market St, 17th Fl            P.O. Box 8705                   Wilmington, DE 19899-8705   jlucas@pszjlaw.com                       John W. Lucas
Pachulski Stang Ziehl & Jones LLP                                                                                                                                                                                                               ischarf@pszjlaw.com                      Ilan D. Scharf
Paul Mones PC                                       Attn: Paul Mones                              13101 Washington Blvd                         Los Angeles, CA 90066                                                                           paul@paulmones.com                       Paul Mones
Pension Benefit Guaranty Corporation                                                                                                                                                                                                            burton.cassandra@pbgc.gov                Cassandra Burton
Pension Benefit Guaranty Corporation                                                                                                                                                                                                            fessenden.craig@pbgc.gov                 Craig T. Fessenden
Pension Benefit Guaranty Corporation                Attn: Patricia Kelly, CFO                     Attn: C. Burton/ C. Fessenden                 1200 K St NW                        Washington, DC 20005                                        Kelly.Patricia@Pbgc.Gov                  Patricia Kelly
Perdue, Brandon, Fielder, Collins & Mott, LLP       Attn: John T. Banks                           3301 Northland Dr, Ste 505                    Austin, TX 78731                                                                                jbanks@pbfcm.com                         John T. Banks
Pfau Cochran Vertetis Amala PLLC                    Attn: Michael Pfau/Jason Amala                Attn: Vincent Nappo                           403 Columbia St, Ste 500            Seattle, WA 98104                                           michael@pcvalaw.com                      Michael T. Pfau
Pfau Cochran Vertetis Amala PLLC                                                                                                                                                                                                                jason@pcvalaw.com                        Jason P. Amala
Pfau Cochran Vertetis Amala PLLC                                                                                                                                                                                                                vnappo@pcvalaw.com                       Vincent T. Nappo
Phillips Lytle LLP                                  Attn: Angela Z Miller                         One Canalside                                 125 Main St                         Buffalo, NY 14203                                           amiller@phillipslytle.com                Angela Z Miller
Raul Diaz                                                                                                                                                                                                                                       rauldiaz2503@gmail.com                   Raul Diaz
Reed Smith LLP                                      Attn: Kurt F. Gwynne                          Attn: Katelin A. Morales                      120 N Market St, Ste 1500           Wilmington, DE 19801                                        kgwynne@reedsmith.com                    Kurt F. Gwynne
Reed Smith LLP                                                                                                                                                                                                                                  kmorales@reedsmith.com                   Katelin A. Morales
Richards, Layton & Finger, PA                       Attn: Michael Merchant/Brett Haywood          One Rodney Square                             920 N King St                       Wilmington, DE 19801                                        merchant@rlf.com                         Michael J. Merchant
Richards, Layton & Finger, PA                                                                                                                                                                                                                   haywood@rlf.com                          Brett M. Haywood
Schnader Harrison Segal & Lewis LLP                 Attn: Richard A. Barkasy                      Attn: Kristi J. Doughty                       824 N Market St, Ste 800            Wilmington, DE 19801-4939                                   rbarkasy@schnader.com                    Richard A. Barkasy
Schnader Harrison Segal & Lewis LLP                                                                                                                                                                                                             kdoughty@schnader.com                    Kristi J. Doughty
Seitz, Van Ogtrop & Green, P.A.                     Attn: R. Karl Hill                            222 Delaware Ave, Ste 1500                    Wilmington, DE 19801                                                                            khill@svglaw.com                         R. Karl Hill
Sequoia Counsel of Boy Scouts, Inc.                 Attn: Michael Marchese                        6005 N Tamera Ave                             Fresno, CA 93711                                                                                michael.marchese@scouting.org            Michael Marchese
Shipman & Goodwin LLP                               Attn: Eric S. Goldstein                       1 Constitution Plz                            Hartford, CT 06103-1919                                                                         egoldstein@goodwin.com                   Eric S. Goldstein
Shipman & Goodwin LLP                                                                                                                                                                                                                           bankruptcy@goodwin.com
Shipman & Goodwin LLP                                                                                                                                                                                                                           bankruptcyparalegal@goodwin.com
Shipman & Goodwin LLP                               Attn: Abigail Williams/ James Ruggeri         Attn: Joshua Weinberg/ Michele B Konigsberg   1875 K St NW, Ste 600               Washington, DC 20006-1251                                   awilliams@goodwin.com                    Abigail W. Williams
Shipman & Goodwin LLP                                                                                                                                                                                                                           jweinberg@goodwin.com                    Joshua D. Weinberg
Shipman & Goodwin LLP                                                                                                                                                                                                                           mkonigsberg@goodwin.com                  Michele Backus Konigsberg
Shipman & Goodwin LLP                                                                                                                                                                                                                           jruggeri@goodwin.com                     James P. Ruggeri
Sidley Austin LLP                                   Attn: Blair Warner                            One South Dearborn Street                     Chicago, IL 60603                                                                               blair.warner@sidley.com                  Blair Warner
Sidley Austin LLP                                   Attn: Matthew Evan Linder                                                                                                                                                                   mlinder@sidley.com                       Matthew Evan Linder
Sidley Austin LLP                                   Attn: Thomas A. Labuda, Jr.                                                                                                                                                                 tlabuda@sidley.com                       Thomas A. Labuda, Jr.
Sidley Austin LLP                                   Attn: Karim Basaria                                                                                                                                                                         kbasaria@sidley.com                      Karim Basaria
Sidley Austin LLP                                   Attn: Jessica C. Boelter                      787 Seventh Avenue                            New York, NY 10019                                                                              jboelter@sidley.com                      Jessica C. Boelter
Stamoulis & Weinblatt LLC                           Attn: Stamatios Stamoulis                     Attn: Richard Weinblatt                       800 N West St, Ste 800              Wilmington, DE 19801                                        stamoulis@swdelaw.com                    Stamatios Stamoulis
                                                                                                Case 20-10343-LSS                                 Doc 2113-3                   Filed 02/08/21                     Page 8 of 8

Stamoulis & Weinblatt LLC                                                                                                                                                                                                                       weinblatt@swdelaw.com                Richard C. Weinblatt
Stark & Stark, PC                                     Attn: Joseph H Lemkin                                   P.O. Box 5315                           Princeton, NJ 08543                                                                       jlemkin@stark-stark.com              Joseph H. Lemkin
Sullivan Hazeltine Allinson LLC                       Attn: William D. Sullivan                               919 N Market St, Ste 420                Wilmington, DE 19801                                                                      bsullivan@sha-llc.com                William D. Sullivan
Synchrony Bank                                        c/o PRA Receivables Management, LLC                     Attn: Valerie Smith                     P.O. Box 41021                  Norfolk, VA 23541                                         claims@recoverycorp.com              Valerie Smith
The County Commission Of Fayette County               Attn: President                                         P.O. Box 307                            Fayetteville, WV 25840
The County Commission Of Fayette County               c/o Steptoe & Johnson Pllc                              Attn: John Stump, Esq                   Chase Tower - 8th Fl            707 Virginia St E.            Charleston, WV 25301
The Law Office of James Tobia, LLC                    Attn: James Tobia                                       1716 Wawaset St                         Wilmington, DE 19806                                                                      jtobia@tobialaw.com                  James Tobia
The Law Offices of Joyce, LLC                         Attn: Michael J. Joyce                                  1225 King St, Ste 800                   Wilmington, DE 19801                                                                      mjoyce@mjlawoffices.com              Michael J. Joyce
The Neuberger Firm                                    Attn: Thomas S. Neuberger                               Attn: Stephen J. Neuberger              17 Harlech Dr                   Wilmington, DE 19807                                      tsn@neubergerlaw.com                 Thomas S. Neuberger
The Neuberger Firm                                                                                                                                                                                                                              sjn@neubergerlaw.com                 Stephen J. Neuberger
The Powell Firm, LLC                                  Attn: Jason C. Powell                                   Attn: Thomas Reichert                   1201 N Orange St, Ste 500       P.O. Box 289                  Wilmington, DE 19899        jpowell@delawarefirm.com             Jason C. Powell
The Powell Firm, LLC                                                                                                                                                                                                                            treichert@delawarefirm.com           Thomas Reichert
Thomas Law Office, PLLC                               Attn: Tad Thomas/Louis Schneider                        9418 Norton Commons Blvd, Ste 200       Louisville, KY 40059                                                                      tad@thomaslawoffices.com             Tad Thomas
Thomas Law Office, PLLC                                                                                                                                                                                                                         lou.schneider@thomaslawoffices.com   Louis C. Schneider
TN Dept of Labor - Bureau of Unemployment Insurance   c/o TN Attorney General's Office, Bankruptcy Division   Attn: Laura L. McCloud                  PO Box 20207                    Nashville, TN 37202-0207                                  AGBankDelaware@ag.tn.gov             Laura L. McCloud
Tremont Sheldon Robinson Mahoney PC                   Attn: Cindy Robinson                                    Attn: Doug Mahoney                      64 Lyon Ter                     Bridgeport, CT 06604                                      crobinson@tremontsheldon.com         Cindy L. Robinson
Tremont Sheldon Robinson Mahoney PC                                                                                                                                                                                                             dmahoney@tremontsheldon.com          Doug Mahoney
Troutman Pepper Hamilton Sanders LLP                  Attn: David M. Fournier                                 Attn: Marcy J. McLaughlin Smith         1313 Market St, Ste 5100        P.O. Box 1709                 Wilmington, DE 19899-1709   david.fournier@troutman.com          David M. Fournier
Troutman Pepper Hamilton Sanders LLP                                                                                                                                                                                                            marcy.smith@troutman.com             Marcy J. McLaughlin Smith
Troutman Pepper Hamilton Sanders LLP                  Attn: Harris B. Winsberg                                Attn: Matthew G. Roberts                600 Peachtree St NE, Ste 3000   Atlanta, GA 30308                                         harris.winsberg@troutman.com         Harris B. Winsberg
Troutman Pepper Hamilton Sanders LLP                                                                                                                                                                                                            matthew.roberts2@troutman.com        Matthew G. Roberts
Tybout, Redfearn & Pell                               Attn: Seth J. Reidenberg                                750 Shipyard Dr, Ste 400                P.O. Box 2092                   Wilmington, DE 19899-2092                                 sreidenberg@trplaw.com               Seth J. Reidenberg
United States Dept Of Justice                         950 Pennsylvania Ave, Nw                                Room 2242                               Washington, DC 20530-0001
US Attorney For Delaware                              Attn: David C Weiss                                     1007 Orange St, Ste 700                 P.O. Box 2046                   Wilmington, DE 19899-2046                                 usade.ecfbankruptcy@usdoj.gov
Wachtell, Lipton, Rosen & Katz                        Attn: Richard Mason/Douglas Mayer                       Attn:Joseph C. Celentino                51 W 52nd St                    New York, NY 10019                                        rgmason@wlrk.com                     Richard G. Mason
Wachtell, Lipton, Rosen & Katz                                                                                                                                                                                                                  dkmayer@wlrk.com                     Douglas K. Mayer
Wachtell, Lipton, Rosen & Katz                                                                                                                                                                                                                  jccelentino@wlrk.com                 Joseph C. Celentino
Walker Wilcox Maousek LLP                             Attn: Christopher A. Wadley                             1 N Franklin, Ste 3200                  Chicago, IL 60606                                                                         cwadley@walkerwilcox.com             Christopher A. Wadley
Wanger Jones Helsley, PC.                             Attn: Riley C. Walter                                   265 E River Park Circle, Ste 310        Fresno, CA 93720                                                                          rwalter@wjhattorneys.com             Riley C. Walter
Ward and Smith, P.A.                                  Attn: Paul A Fanning                                    P.O. Box 8088                           Greenville, NC 27835-8088                                                                 paf@wardandsmith.com                 Paul A Fanning
Whiteford, Taylor & Preston LLC                       Attn: Richard W Riley                                   The Renaissance Centre                  405 N King St, Ste 500          Wilmington, DE 19801                                      rriley@wtplaw.com                    Richard W. Riley
Whiteford, Taylor & Preston LLP                       Attn: Todd M Brooks                                     7 St Paul St, 15th Fl                   Baltimore, MD 21202-1626                                                                  tbrooks@wtplaw.com                   Todd M. Brooks
Wilks Law, LLC                                        Attn: David E. Wilks                                    4250 Lancaster Pike, Ste 200            Wilmington, DE 19805                                                                      dwilks@wilks.law                     David E. Wilks
Wilmer Cutler Pickering Hale and Dorr LLP             Attn: Craig Goldblatt                                   1875 Pennsylvania Ave NW                Washington, DC 20006                                                                      craig.goldblatt@wilmerhale.com       Craig Goldblatt
Womble Bond Dickinson (US) LLP                        Attn: Matthew Ward/Morgan Patterson                     1313 N Market St, Ste 1200              Wilmington, DE 19801                                                                      matthew.ward@wbd-us.com              Matthew P. Ward
Womble Bond Dickinson (US) LLP                                                                                                                                                                                                                  morgan.patterson@wbd-us.com          Morgan L. Patterson
Young Conaway Stargatt & Taylor                       Attn: James L. Patton, Jr                               Attn: Robert Brady/Edwin Harron         Rodney Square                   1000 N King St                Wilmington, DE 19801        jpatton@ycst.com                     James L. Patton, Jr
Young Conaway Stargatt & Taylor                                                                                                                                                                                                                 rbrady@ycst.com                      Robert S. Brady
Young Conaway Stargatt & Taylor                                                                                                                                                                                                                 eharron@ycst.com                     Edwin J. Harron
